892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George C. JACKSON, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3239.
United States Court of Appeals, Federal Circuit.
Dec. 11, 1989.Rehearing Denied Jan. 9, 1990.

Before MARKEY, Chief Judge, PAULINE NEWMAN, Circuit Judge, and EDWARD D. RE, Chief Judge.*
PER CURIAM.

DECISION

1
George C. Jackson (Jackson) appeals from a decision of the Merit Systems Protection Board (board), No. DE07528810241, dismissing the action due to settlement.   Jackson has also moved for transfer to a United States District Court.   We affirm the board decision and deny the motion to transfer.

OPINION

2
Jackson has not persuaded us that the board abused its discretion in dismissing the action based on its finding that settlement resulted from neither fraud nor mutual mistake.   See Asberry v. United States Postal Serv., 692 F.2d 1378, 1380 (Fed.Cir.1980).


3
The board did not review Jackson's demotion on its merits.   Hence Jackson's arguments directed to age discrimination and other issues not reviewed by the board are not before us on their merits.   Nor is there a basis for remand for board consideration of those issues.   The case being settled, there was no longer a case or controversy on those issues, and the board lacked jurisdiction to decide them.   See Asberry, 692 F.2d at 1380.   We have jurisdiction over the threshold issue of the board's jurisdiction.   See Ballentine v. Merit Sys. Protection Bd., 738 F.2d 1244, 1246-47 (Fed.Cir.1984).   Because a district court would lack jurisdiction for the same reason, we deny the motion to transfer.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation